January 24, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     RICHARD MARK WATTS, Appellant

NO. 14-11-00637-CV                          V.

                          RUTH OLIVER, Appellee
                     ________________________________

       This cause, an appeal from the order in suit to modify parent-child
relationship, signed May 24, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore REFORM
the judgment of the court below to clarify that post-judgment interest on appellate
attorney’s fees does not begin until the appellate court’s judgment is final.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order appellant, Richard Mark Watts, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.